     Case 3:15-cr-00061-HDM-WGC Document 929 Filed 12/02/20 Page 1 of 1


 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
 5                               DISTRICT OF NEVADA
 6
      UNITED STATES OF AMERICA,                 Case No. 3:15-cr-00061-HDM-WGC
 7
                               Plaintiff,
 8          v.                                  ORDER
 9    EDWARD SMITH,
10                             Defendant.
11
            Counsel of record for the defendant Edward Smith shall advise
12
      the court of the status of the defendant’s request for his case
13
      file (ECF No. 927) on or before December 22, 2020.
14
            IT IS SO ORDERED.
15
            DATED: This 2nd day of December, 2020.
16

17
                                        ____________________________
18                                      UNITED STATES DISTRICT JUDGE
19
20

21

22

23

24

25

26

27

28


                                            1
